Title: To George Washington from Simeon Thayer, 2 December 1790
From: Thayer, Simeon
To: Washington, George



Sir
Providence [R.I.] December 2d 1790

I hope your Excellency will pardon my Addressing you again on the Subject of my Application to be placed in the Invalid Establishment.
I have forwarded a Petition to Congress on the Subject, and as your Excellency is already Possessed of a Narrative of the Facts on which my Claim is founded; I have only to add that your Excellencys Justice and benevolence will on this occasion prompt you to Promote the object of my application; If it shall appear to be well founded, and on no other ground do I presume to Solicit your Excellencys assistance. I have the Honour to be with the Greatest respect your Excellencys most Obedt Servt

Simn Thayer

